A.B. Flora filed his petition in the district court of Weber county, Utah, requesting the court to appoint him guardian of the person of Sylvia Flora and Edith Flora, minors, of the ages of 15 and 13 years, respectively. He asserts that *Page 147 
he is their uncle and that they now reside with him at 3208 Washington avenue, Ogden, Utah, and that he now has the custody of said minors. He also alleges that no guardian of said minors has been named by any order of court or by will or deed; that Sylvia Flora has, in writing, requested the court to appoint petitioner her guardian. Notice of said petition was duly given as required by law. Maude Flora, mother of said minors, filed an answer and cross-petition wherein she alleges that she is the mother and the natural guardian and as such is entitled to have the full care, custody, and control of said minors; that E.S. Flora is the father of said minors; that he is incompetent and is now in the State Mental Hospital in the state of Colorado. After hearing the evidence adduced on the issues so made, the court appointed A.B. Flora guardian of the persons of the minors. Cross-petitioner appeals.
This case involves the same parties, the same facts, and is controlled by the same principles of law as the case of In the Matter of the Application of Sylbia Flora and Edith Flora for a Writ of Habeas Corpus (Utah) 29 P.2d 498, just decided.
We, therefore, upon the authority of that case, affirm the judgment of the trial court herein appointing respondent guardian of the persons of the minor children. Costs to respondent.
STRAUP, C.J., and ELIAS HANSEN, FOLLAND, and MOFFAT, JJ., concur.